Case 18-02904        Doc 45     Filed 03/04/19     Entered 03/04/19 15:03:33          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02904
         Connie Edwards

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/01/2018.

         2) The plan was confirmed on 07/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2018.

         5) The case was Dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02904              Doc 45          Filed 03/04/19    Entered 03/04/19 15:03:33                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $1,350.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $1,350.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,179.18
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $62.76
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $1,241.94

 Attorney fees paid and disclosed by debtor:                           $400.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Armor Systems Corporation                 Unsecured         124.00        124.74           124.74           0.00       0.00
 AT&T Mobility II LLC                      Unsecured           0.00        720.12           720.12           0.00       0.00
 CAPITALONE                                Unsecured         507.00           NA               NA            0.00       0.00
 Chicago Municipal Employees CU            Unsecured      3,112.00            NA               NA            0.00       0.00
 Chicago Municipal Employees CU            Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured           0.00        806.52           806.52           0.00       0.00
 Cmre. 877-572-7555                        Unsecured         442.00           NA               NA            0.00       0.00
 CONTRACT CALLERS INC                      Unsecured         232.00           NA               NA            0.00       0.00
 CONTRACT CALLERS INC                      Unsecured         199.00           NA               NA            0.00       0.00
 Corporate America Family CU               Unsecured           0.00        261.39           261.39           0.00       0.00
 CREDIT ONE BANK NA                        Unsecured           0.00           NA               NA            0.00       0.00
 DPT TREASURY                              Unsecured      5,352.00            NA               NA            0.00       0.00
 FIRST PREMIER BANK                        Unsecured         435.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414             Priority       1,700.00         769.90           769.90           0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00        205.79           205.79           0.00       0.00
 MABT/MILSTNE                              Unsecured           0.00           NA               NA            0.00       0.00
 MBB                                       Unsecured         108.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT & CO                    Unsecured         525.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT & CO                    Unsecured         309.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT & CO                    Unsecured         131.00           NA               NA            0.00       0.00
 Peoples Energy Corp                       Unsecured           0.00        199.63           199.63           0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA               NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA               NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA               NA            0.00       0.00
 Quantum3 Group                            Unsecured           0.00        558.39           558.39           0.00       0.00
 Quantum3 Group                            Unsecured          72.00         77.11            77.11           0.00       0.00
 Resurgent Capital Services                Unsecured         592.00        872.82           872.82           0.00       0.00
 SIR Finance Corporation                   Unsecured           0.00        307.78           307.78           0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        2,928.99       2,928.99         2,928.99          88.46     19.60
 Trust Rec Sv                              Unsecured         372.00           NA               NA            0.00       0.00
 Trust Rec Sv                              Unsecured         364.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-02904        Doc 45   Filed 03/04/19    Entered 03/04/19 15:03:33                   Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim         Principal       Int.
 Name                            Class    Scheduled        Asserted      Allowed          Paid          Paid
 Webbank-Fingerhut            Unsecured           0.00             NA           NA              0.00        0.00
 Webbank-Fingerhut            Unsecured           0.00             NA           NA              0.00        0.00
 Zingo Cash                   Unsecured      1,179.00           834.46       834.46             0.00        0.00
 Zingo Cash                   Unsecured           0.00             NA           NA              0.00        0.00
 Zingo Cash                   Unsecured           0.00             NA           NA              0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                 Interest
                                                          Allowed                Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                  $0.00               $0.00
       Mortgage Arrearage                                    $0.00                  $0.00               $0.00
       Debt Secured by Vehicle                           $2,928.99                 $88.46              $19.60
       All Other Secured                                     $0.00                  $0.00               $0.00
 TOTAL SECURED:                                          $2,928.99                 $88.46              $19.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                   $0.00               $0.00
        Domestic Support Ongoing                            $0.00                   $0.00               $0.00
        All Other Priority                                $769.90                   $0.00               $0.00
 TOTAL PRIORITY:                                          $769.90                   $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $4,968.75                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                          $1,241.94
          Disbursements to Creditors                            $108.06

 TOTAL DISBURSEMENTS :                                                                          $1,350.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02904        Doc 45      Filed 03/04/19     Entered 03/04/19 15:03:33            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
